

116 HRES 279 IH: Supporting the goals and ideals of National Public Health Week.
U.S. House of Representatives
2019-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 279IN THE HOUSE OF REPRESENTATIVESApril 1, 2019Ms. Roybal-Allard (for herself, Mr. McGovern, Mr. Wittman, Mr. Cárdenas, Mr. Cisneros, Ms. Clarke of New York, Mr. Cox of California, Mrs. Davis of California, Mrs. Dingell, Mr. Espaillat, Mr. Grijalva, Mr. Hastings, Ms. Moore, Mr. Raskin, Mr. Sablan, and Mr. Schiff) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the goals and ideals of National Public Health Week.
	
 Whereas the week of April 1, 2019, through April 7, 2019, is National Public Health Week; Whereas the theme for National Public Health Week in 2019 is Creating the Healthiest Nation: For science. For action. For health., with the goal of recognizing the contributions of public health in improving the country’s health and achieving health equity;
 Whereas according to the National Academy of Medicine, despite being one of the wealthiest nations in the world, the United States ranks well below many other economically prosperous and developing countries with respect to measures of health including life expectancy, infant mortality, and maternal mortality rates;
 Whereas the life expectancy for the United States population declined for the third year in a row, and the leading causes of deaths are among the most common, costly, and preventable of all health problems;
 Whereas there is a significant difference in the health status—such as obesity rates, prevalence of chronic disease, and infectious disease—of people living in the healthiest States compared to people living in the least healthy States;
 Whereas despite significant progress in reducing the United States infant mortality rate to a historic low of 5.8 infant deaths per 1,000 live births in 2017, the number of infant deaths in the United States greatly varies among States and far outpaces that of other economically prosperous and developing nations;
 Whereas more women die from pregnancy-related deaths in the United States than any other developed country, and an estimated 60 percent of such maternal deaths are preventable;
 Whereas drug overdoses more than tripled from 1999 to 2016 and have become the leading cause of accidental death in the United States, with an average of 130 people dying every day;
 Whereas the percentage of adults smoking cigarettes in the United States, the leading cause of preventable disease and death in the United States and accounting for more than 480,000 deaths every year, including more than 41,000 deaths resulting from secondhand smoke, decreased from 20.9 percent in 2005 to 14 percent in 2017;
 Whereas according to National Youth Tobacco Survey data, current electronic cigarette use in the United States increased by 78 percent among high school students and increased by 48 percent among middle school students from 2017 to 2018;
 Whereas the value of a strong public health system is in the air we breathe, the water we drink, the food we eat, and the places where we all live, learn, work, worship, and play;
 Whereas public health organizations use National Public Health Week to educate the public, policymakers, and public health professionals on issues that are important to improving the health of the people of the United States;
 Whereas studies show that small strategic investments in prevention can result in significant savings in health care costs;
 Whereas vaccination is one of the most significant public health achievements in history and has resulted in substantial declines in cases, hospitalizations, deaths, and health care costs associated with vaccine-preventable diseases;
 Whereas each 10-percent increase in local public health spending contributes to a 6.9-percent decrease in infant deaths, a 3.2-percent decrease in deaths related to cardiovascular disease, a 1.4-percent decrease in deaths due to diabetes, and a 1.1-percent decrease in cancer-related deaths;
 Whereas public health professionals help communities prevent, prepare for, withstand, and recover from the impact of a full range of health threats, including disease outbreaks such as the Zika virus and measles, natural disasters, and disasters caused by human activity;
 Whereas public health professionals collaborate with partners that are not in the health sector, such as city planners, transportation officials, education officials, and private sector businesses, recognizing that other sectors have an important influence on health;
 Whereas in communities across the United States, people are changing the way they care for their health by avoiding tobacco use, eating healthier foods, becoming more physically active, and preventing unintentional injuries at home and in the workplace; and
 Whereas efforts to adequately support public health and disease and injury prevention can continue to transform a health system focused on treating illness into a health system focused on preventing disease and injury and promoting wellness: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of National Public Health Week;
 (2)recognizes the efforts of public health professionals, the Federal Government, States, Tribes, municipalities, local communities, and individuals in preventing disease and injury;
 (3)recognizes the role of public health in improving the health of individuals in the United States; (4)encourages increased efforts and resources to improve the health of people in the United States to create the healthiest country in one generation through—
 (A)greater opportunities to improve community health and prevent disease and injury; and (B)strengthening the public health system in the United States; and
 (5)encourages the people of the United States to learn about the role of the public health system in improving health in the United States.
			